Citation Nr: 1402165	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-33 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The claims file includes official records showing that the Veteran served on active duty from March 1970 to April 1973, July 1974 to July 1977, September 1986 to December 1987 and from December 1990 to March 1991.  Additionally, the records show periods of Army Reserve service in the 1980s and 1990s.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The issue of service connection for ulcers secondary to medication taken for neck and back disabilities has been raised by the record during the June 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Newly submitted Service Treatment Records

In a statement received by the Veteran in November 2010, the Veteran reported that he had enclosed military medical records.  There were no treatment record enclosed with this statement.  In his notice of disagreement submitted in September 2011, the Veteran again referenced the treatment record that he thought he submitted.  He explained that he had requested his military medical records and had submitted several documents indicating that he had been treated while in service for his claimed disabilities.  He specifically noted that "sick slips" were included in the new evidence he submitted.  Furthermore, during the June 2013 Board hearing, the Veteran and his representative noted that new service treatment records had been submitted by the Veteran.  The Veteran and his representative appear to believe that these records were received by the Board.  The case should be remanded so that the Veteran can be notified that these records were not received by the VA.  Thereafter, the Veteran should be given the opportunity to resubmit this evidence that he believes has already been received by the VA.

The Board will consider the issue of entitlement to service connection for a neck disability on the merits and not a new and material evidence claim because the alleged documents that the Veteran submitted were service records.  38 C.F.R. § 3.156(c).  

VA examinations

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The claims file shows that the Veteran has a current diagnosis of mechanical lower back pain.  Service treatment records show treatment for low back pain and also document that he injured his back when he fell in June 1983.  The Veteran has testified that his current back disability is related to his fall in service.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).

Similarly, the claims file shows that the Veteran has a diagnosis for degenerative joint disease of the cervical spine.  Service treatment records document an incident in June 1983 when he fell and injured his back.  The Veteran claims that his current neck pain is related to his fall in service.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).

VA treatment records

As the Veteran appears to seek regular treatment at the VA, all recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all recent VA treatment records since May 2012 and associate them with the claims file.

2.  Provide the Veteran notice that the service treatment records that he submitted with the November 2011 statement were not received by the VA and ask him to resubmit all service treatment records in his possession.

3. Conduct a search for the Veteran's service treatment records that he submitted with a November 2011 statement in order ensure these records are not in the possession of VA.

4. After the above development has been completed, schedule the Veteran for VA examinations for the Veteran's low back and cervical spine disabilities.  The examiner should identify all current disability underlying the Veteran's current complaints of low back pain and neck pain, and the likely etiology of the diseases or injuries. 

The examiner is asked to provide the following opinions:

1.  For any current low back disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) that it either had its onset in active service, or is the result of disease or injury incurred during active service-to specifically include the fall that injured his back in June 1983 (see service treatment records).  If other causes for his disability are more likely, those should be noted.  The examiner's attention is directed to the service treatment records, noting treatment for his back in 1970, August 1972 and April 1975, and June 1983 as well as to the Veteran's lay statements.  Any newly submitted service treatment records should also be reviewed before providing an opinion.

2.  For any current cervical spine disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) that it either had its onset in active service, or is the result of disease or injury incurred during active service-to specifically include the fall in June 1983 (see service treatment records).  If other causes for his disability are more likely, those should be noted.  The examiner's attention is directed to the service treatment records, noting the fall in June 1983 as well as to the Veteran's lay statements.  Any newly submitted service treatment records should also be reviewed before providing an opinion.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, and any pertinent records contained in any electronic claims folder, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

5.  The Veteran is advised that failure without good cause to report for a scheduled VA examination could result in the denial of his claim.  38 C.F.R. § 3.655.

6.  After ensuring that the requested actions are completed, re-adjudicate the claims remaining on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


